Citation Nr: 0843368	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-41 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to October 
1975, with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

By October 2007 and May 2008 Board remands, the RO was 
instructed to obtain a VA examination and opinion regarding 
the veteran's claim for entitlement to service connection for 
right ear hearing loss.  The Board remands contained specific 
instructions regarding the required medical opinion, to 
include a directive requiring an opinion as to whether the 
veteran's right ear hearing loss is related to service.  
Although the RO obtained VA examinations, the November 2007 
VA examiner did not specifically address the issue of 
etiology, noting instead that the results of the veteran's 
audiological examination did not reveal right ear hearing 
loss sufficient to establish a disability for VA purposes.  
The June 2008 VA examination report and July 2008 addendum 
indicate that the examiner conducted the examination "for 
the purpose of a compensation and pension examination in 
audiology in an attempt to increase service connection for 
tinnitus (currently 10%) and impaired hearing which is 
currently rated as 0% disabling."  The VA examiner did not 
conduct the examination and review the veteran's claims file 
with respect to his claim for entitlement to service 
connection for right ear hearing loss and did not provide an 
opinion as to whether the veteran's right ear hearing loss is 
related to service.

The Board observes that, in the December 2003 decision, the 
RO denied the veteran's claim on the basis that the evidence 
did "not show audiometric findings which meet the criteria 
for a grant of service connection for defective hearing," 
based on a September 2003 VA audiological examination.  
However, the VA examiner found that speech audiometry 
revealed speech recognition ability, using the Maryland CNC 
word list, of 92 percent in the right ear.  Accordingly, the 
veteran's right ear hearing loss is sufficient to constitute 
a disability for VA purposes.  38 C.F.R. § 3.385 (2008).  The 
Board acknowledges that the results of the November 2007 and 
June 2008 VA audiological examinations did not reveal right 
ear hearing loss for VA purposes.  However, the United States 
Court of Appeals for Veterans Claims has held that the 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007).  As the veteran's 
claim for service connection for right ear hearing loss was 
filed in April 2003 and a September 2003 VA audiological 
examination reveals right ear hearing loss sufficient to 
establish a disability for VA purposes, there is evidence of 
record sufficient to satisfy the requirement of a current 
disability.  

Accordingly, remand is required for a VA audiological 
examination and opinion which addresses the etiology of the 
veteran's right ear hearing loss in conformity with the 
Board's October 2007 and May 2008 remands.  RO compliance 
with remand directives is not optional or discretionary and 
the Board errs as a matter of law when it fails to ensure 
remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is again remanded for the following 
action:

1.  The veteran must be afforded a VA 
audiological examination to determine the 
current existence and etiology of any 
right ear hearing loss found.  The claims 
folder and a copy of this Remand must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion, in light 
of the service and post-service evidence 
of record, as to whether any current right 
ear hearing loss is related to the 
veteran's period of military service, or 
to any incident therein, to include as due 
to inservice noise exposure.  The 
veteran's military occupational specialty, 
the objective medical findings in the 
service medical records, the previous VA 
audiological evaluations currently of 
record, the veteran's history of inservice 
and postservice noise exposure, and any 
other pertinent clinical findings of 
record, must be taken into account.  The 
examiner must specifically address the 
question of whether any degree of right 
ear hearing loss, whether the degree meets 
the criteria for a hearing disability for 
VA purposes or not, began as a result of 
any inservice noise exposure.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then re-adjudicate the 
veteran's claim for service connection for 
right ear hearing loss.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

